Dryden, Judge,
delivered the opinion of the court.
The order of the county court allowing to the respondent, on her final settlement, the $625.30 out of the assets of the estate of her intestate, for the maintenance and education of the intestate’s infant children, was in the nature of a judgment, and conclusively determined the right of the respondent to the fund.
By the present proceeding, the same matter is sought to be readjudicated. This cannot be done. The plaintiff had his day in court at the time of the final settlement of the respondent, the administratrix, and he must abide the judgment then made until reversed by the proper proceeding.
Let the judgment be affirmed.
Judge Bates concurring ; Judge Bay absent.